Amended and Restated Schedule A to the Amended and Restated Transfer Agency Agreement by and between The Marsico Investment Fund And UMB Fund Services, Inc. Intending to be legally bound, the undersigned hereby amend and restate Schedule A to the aforesaid Agreement as follows, effective as of the date set forth below: Name of Funds The Marsico Focus Fund The Marsico Growth Fund The Marsico 21st Century Fund The Marsico International Opportunities Fund The Marsico Flexible Capital Fund The Marsico Global Fund In witness whereof, the undersigned have executed this Amended and Restated Schedule A to the Amended and Restated Transfer Agency Agreement between The Marsico Investment Fund and UMB Fund Services, Inc., effective as of the 22nd day of September, 2012. UMB FUND SERVICES, INC. THE MARSICO INVESTMENT FUND By: By: Title: Title: Vice President, Secretary & Treasurer
